Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 06/18/2021
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tamara Evans, Esq. on 07/16/2021.
The claims have been amended as follows:	1. (currently amended) A handpiece comprising: a first segment disposed along a longitudinal axis of the handpiece and comprising a first end, a second end, and a tubing and cord management section located on the first end; and a second segment disposed along the longitudinal axis of the handpiece and comprising a first end and a second end, the first end of the second segment being between the second end of the first segment and the second end of the second segment wherein the second end comprises a needle, wherein the second end of the first segment is coupled with the first end of the second segment and the first segment and the second segment are capable of rotating independently around the longitudinal axis of the handpiece. 
22.    (currently amended) The handpiece of claim 1, wherein an ergonomic shape of the tubing and cord management section enables the handpiece to lay or rest against a user's hand
This amendment was made to better distinguish over the prior art and avoid a rejection of 35 USC 112, second paragraph.
Allowable Subject Matter
Claims 1-16, 18-24 are allowed.
claim 1 recites the first end of the second segment being between the second end of the first segment and the second end of the second segment. 
The Office agrees the art of record fails to teach or suggest these features.
Gahan discloses first end of the second segment is proximal to both the second end of the first segment and the second end of the second segment.
Whittingham et al. discloses first end of the second segment is proximal to both the second end of the first segment and the second end of the second segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771